Exhibit 10.13

REPAY HOLDINGS CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Document”) is hereby
granted as of      [DATE]     (the “Grant Date”) by Repay Holdings Corporation,
a Delaware corporation (the “Company”), to    [NAME]       (the “Grantee”)
pursuant to the Repay Holdings Corporation Omnibus Incentive Plan (the “Plan”)
and subject to the terms and conditions set forth therein and as set out in this
Award Document.  Capitalized terms used herein shall, unless otherwise required
by the context, have the meaning ascribed to such terms in the Plan.  

By action of the Board, and subject to the terms of the Plan, the Grantee is
hereby granted an Award of      [NUMBER]     Restricted Stock Units (the “RSUs”)
with each RSU representing an unfunded, unsecured right to receive one (1) Share
of Common Stock upon settlement of such RSU, subject in all regards to the terms
of the Plan and to the restrictions and risks of forfeiture set forth in this
Award Document.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained in this Award Document, the Company and the Grantee agree as follows:

1.Grant.  The Company hereby grants to the Grantee the RSUs, on the terms and
conditions set forth in this Award Document and as otherwise set forth in the
Plan.  

2.Vesting and Forfeiture.

(a)Vesting.  The RSUs granted hereunder shall be unvested as of the Grant Date
and, subject to the Grantee’s continued service to the Company or its
Affiliates, 100% of the RSUs shall vest on the earlier of (i) the first
anniversary of the Grant Date and (ii) the next regularly scheduled annual
meeting of the stockholders of the Company following the Grant Date.

(b)Accelerated Vesting.  Notwithstanding the foregoing, the Grantee’s RSUs shall
become fully vested on the occurrence of a Change of Control.   In addition, in
the event that the Grantee undergoes a termination of service as a result of
such Grantee’s death or Disability prior to the applicable vesting date (or
event), the RSUs shall become fully vested on the date of such termination.

(c)Forfeiture of Unvested RSUs.  Except as otherwise provided herein or as
determined by the Board in its sole discretion, unvested RSUs shall be
automatically forfeited without consideration to the Grantee upon the Grantee’s
termination of service with the Company or its Affiliates for any reason.

(d)Rights as a Stockholder.  The Grantee (or a permitted transferee) shall have
no rights as a stockholder with respect to any Share of Common Stock underlying
the RSUs until the Grantee (or a permitted transferee) shall have become the
holder of record or the beneficial owner of such Common Stock.

(e)Withholding for Taxes.  In the event the Company determines it is required to
withhold any tax as a result of the vesting or settlement of the RSUs, as a
condition to receipt of the Shares, the Grantee shall make arrangements
satisfactory to the Company to enable it to satisfy any and all tax withholding
requirements that may arise in connection with the vesting or settlement of the
RSUs.  

(f)Dividends. The Grantee shall be entitled to receive, upon the Company’s
payment of a dividend on its outstanding Common Stock, a payment for each RSU
held equal to the per-share dividend paid on the Common Stock; provided,
however, that such dividend shall not be distributed to the Grantee unless and
until the underlying RSUs are settled in accordance with Section 3.  In the
event that any RSU is forfeited by its terms, the Grantee shall have no right to
dividends in respect of such forfeited RSUs.

 

--------------------------------------------------------------------------------

 

3.Settlement. The Company will deliver to the Grantee, without charge, as soon
as reasonably practicable (and, in any event, within 30 days) following the
earliest to occur of (i) the date the Grantee undergoes a “separation from
service” from the Company and its Affiliates (as defined in Section 409A of the
Code) for any reason and (ii) a Change of Control; provided, that such Change of
Control also constitutes a “change in ownership or effective control” for
purposes of Section 409A of the Code, one Share of Common Stock for each RSU (as
adjusted under the Plan, as applicable) which becomes vested hereunder and such
vested RSU shall be cancelled upon such delivery.  

4.Clawback.  The RSUs, the Shares and this Award Document are subject to the
Compensation Recovery provisions of the Plan.  In the event the Company is
required to provide an accounting restatement for any of the prior three fiscal
years of the Company for which audited financial statements have been completed
as a result of material noncompliance with financial reporting requirements
under federal securities laws (a “Restatement”), the amount of any Excess
Compensation realized by any Executive Officer shall be subject to recovery by
the Company.

5.Compliance with Legal Requirements. The granting and delivery of the RSUs and
the Shares and any other obligations of the Company under this Award Document,
shall be subject to all applicable federal, state, local and foreign laws, rules
and regulations and to such approvals by any regulatory or governmental agency
as may be required.

6.Transferability.  Unless otherwise permitted by the Company, the RSUs may not
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate.

7.Waiver. Any right of the Company contained in this Award Document may be
waived in writing by the Board.  No waiver of any right hereunder by any party
shall operate as a waiver of any other right, or as a waiver of the same right
with respect to any subsequent occasion for its exercise, or as a waiver of any
right to damages.  

8.Severability.  The invalidity or unenforceability of any provision of this
Award Document shall not affect the validity or enforceability of any other
provision of this Award Document, and each other provision of this Award
Document shall be severable and enforceable to the extent permitted by law.

9.Continued Service.  Nothing in the Plan or in this Award Document shall be
construed to imply or to constitute evidence of any agreement, express or
implied, on the part of the Company or any Affiliate to retain the Grantee in
the service of the Company or an Affiliate and/or as a member of the Company’s
Board of Directors or in any other capacity.

10.Binding Effect.  The terms of this Award Document shall be binding upon and
shall inure to the benefit of the Company, its successors and assigns, the
Grantee and the beneficiaries, executors, administrators and heirs of the
Grantee.  

11.Entire Agreement.  This Award Document and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersedes all prior communications, representations
and negotiations in respect thereto.  In the event of a conflict between the
Plan and this Award Document, the terms of the Plan shall control.  No change,
modification or waiver of any provision of this Award Document shall be valid
unless the same be in writing and signed by the parties hereto, except for any
changes permitted without consent of the Grantee under the Plan.

12.Governing Law. This Award Document shall, except to the extent preempted by
federal law, be construed and interpreted in accordance with the laws of the
State of Delaware without regard to

- 2 -

 

--------------------------------------------------------------------------------

 

principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

13.Section 409A.

(a)It is intended that the RSUs granted hereunder shall be compliant with
Section 409A of the Code and the regulations promulgated thereunder and shall be
interpreted as such, including, without limitation, by delaying the issuance of
shares of Common Stock contemplated hereunder.

(b)Notwithstanding anything in this Award Document to the contrary, if the
Grantee is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Code, no payments in respect of any RSU that is “deferred compensation”
subject to Section 409A of the Code and which would otherwise be payable upon
the Grantee’s “separation from service” (as defined in Section 409A of the Code)
shall be made to such Grantee prior to the date that is six months after the
date of such Grantee’s “separation from service” or, if earlier, the date of the
Grantee’s death.  Following any applicable six month delay, all such delayed
payments will be paid in a single lump sum on the earliest date permitted under
Section 409A of the Code that is also a business day.

- 3 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Award Document has been executed on this __ day of
___________________, ____.  

REPAY HOLDINGS CORPORATION

 

 

 

By: ________________________________

Its [TITLE]

 

 

 

--------------------------------------------------------------------------------

 

 

 

ACKNOWLEDGED

 

 

 

By: ________________________________

       Grantee

 

 